DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 69-82 in the reply filed on 7/7/2021 is acknowledged.  
Examiner is unable to discern on what basis Applicant is making a traversal, thus the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim language regarding the source of the flotation oil, e.g., ““an intermediate stream obtained from an upgrader, a refinery, a slop, or slurry tank of gas oil and/or heavier streams” (claim 69, see also claim 82) is unclear and thus indefinite.   That is, these claims are  composition claims that describe a “flotation oil”, thus it is unclear even in light of the specification how defining a source of the composition affects it’s material properties (Cf. MPEP 2112.01.II).   Further, it is unclear what is being defined by “an intermediate stream content of 10 wt. % to 100 wt. %” (see claim 78; see also claim 79).  What relative percentage is being defined?
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 69 and 72-74 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Snow (US 4,737,273).
Snow (fig. 2) teaches a flotation oil, wherein the flotation oil comprises at least one of the following properties
 (re: claims 69 and certain elements of claims 81 and 82) a density at 15° C., as measured by ASTM-D4052, of 0.87 g/ml to 1.2 g/ml; and
a flash point, as measured by ASTM D93, that is equal to or greater than 50° C (col. 6, ln. 59-col. 7, ln. 24 teaching flash point of 98.9 C, density of 1.0185 g/ml at 15.5 C and , moreover, that a variety of oils can be used and configured based on “routine experimentation”).  Further, with regards to the claim language “an intermediate stream obtained from an upgrader, a refinery, a slop, or slurry tank of gasoil and/or heavier streams”, Examiner notes that this claim language does not add patentable weight to a composition claim.
Snow further teaches-
 (re: claim 72) wherein the flotation oil comprises a density at 15° C., as measured by ASTM-D4052, of 0.93 g/ml to 1.1 g/ml (Id.);
(re: claims 73, 74) wherein the flotation oil comprises a flash point, as measured by ASTM D93, that is greater than 55° C or 60° C (Id.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 70, 71, 75-77 and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 4,737,273) in view of Wang et al. (“Wang”)(US 4,128,475) and legal precedent.
Snow as set forth above teaches all that is claimed except for expressly teaching
 (re: claims 70, 71) an additive, wherein the additive is chosen from a vacuum pitch having a specific gravity (SG) greater than 1.0, a gasoil having a specific gravity (SG) greater than 0.75, a tackifier, a pour point suppressant and an odour modifier; 
(re: claim 80) wherein the flotation oil comprises an additive content of up to 70 wt. %;
(re: claim 75)  wherein the flotation oil comprises a resin content, as measured by SARA (Determination of Saturates, Aromatics, Resins, and Asphaltenes (SARA) by IP-469), of 4 wt. % to 20 wt. %;
(re: claim 76) wherein the flotation oil comprises a resin content, as measured by SARA (Determination of Saturates, Aromatics, Resins, and Asphaltenes (SARA) by IP-469), of 5 wt. % to 18 wt. %;
(re: claim 77) wherein the resin is a polarized resin;
(re: claim certain elements of claim 81) wherein the flotation oil further comprises:
a kinematic viscosity at 40° C., that ranges between 10 cSt and 500 cSt; and
 a resin content, as measured by SARA (Determination of Saturates, Aromatics, Resins, and Asphaltenes (SARA) as measured by IP-469), that is equal to or greater than 5 wt. %;
(re: claim certain elements of claim 82) wherein the flotation oil further comprises:
a kinematic viscosity at 40° C., of 10 cSt to 1000 cSt; and
a resin content, as measured by SARA (Determination of Saturates, Aromatics, Resins, and Asphaltenes (SARA) as measured by IP-469), of 0 wt. % to 25 wt. %.
Here, it is noted that Snow already teaches that a wide-variety of flotation oils including additives may be combined to improve the flotation separation of phosphate ores (col. 6, ln. 59-col. 8 teaching various flotation oils with various phosphate depressing additives, such as fluosilicic acid, to improve flotation recovery; see also col. 3-4, 9-14 teaching various examples of flotation oil with froth stabilizer/reagents).
Wang further teaches it is well-known to configure the frothing composition with various agents that include combining flotation oil with various additives, such as resin, to improve the recovery of valuable minerals (col. 1, ln. 15- col. 4 teaching composition including frothing agents, such as pine oil, and a collector, such as a resin, chosen based on the mineral to be recovered, wherein the relative weight percentages range from 1-99%, wherein frothing agents may contain combination of various additives).
Indeed, the claimed features relating to the type of additive/agent and their specific characteristics, such as relative percentages, density, flash point or kinematic viscosity, can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the mineral separating arts as the type of valuable mineral to be recovered controls the composition of the flotation conditioner as taught above.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D.; 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known features (e.g., type of agent or additive) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).
Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Snow for the reasons set forth above.



Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 11, 2022